Case 4:19-cr-40003-KES Document 188 Filed 09/10/19 Page 1 of 11 PageID #: 424




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH DAKOTA
                               SOUTHERN DIVISION


   UNITED STATES OF AMERICA,               CR 19-40003-01

                        Plaintiff,         PLEA AGREEMENT

             vs.

   JUSTIN ROBERT CHRISTENSEN,

                        Defendant.



       The Defendant, the Defendant's attorney, and the United S tates Attorney

 for the District of South Dakota hereby submit the following Plea Agreement to

 the United States District Court, which Agreement was reached pursuant to

 discu s s ions between the United States Attorney and the Defendant's attorney.

 The Agreement is as follows:

       A.          ACKNOWLEDGMENT AND WAIVER OF RIGHTS AND UNDER-

 STANDING OF MAXIMUM PENALTIES: Th e Defendant agr ees t h at h e h as been

 fully advised of his statutory and constitutional rights herein, and that he has

 been informed of the charges and allegations against him a n d the penalty

 therefor , and that he understan ds same. The Defendant further agrees that he

 understands that by entering a plea of guilty as set forth hereafter, he will be

 waiving certain statutory and constitutional rights to which he is otherwise

 entitled.

       B.          PLEA AGREEMENT PROCEDURE - NO RIGHT TO WITHDRAW

 PLEA IF COURT REJECTS RECOMMENDATION: The United States and th e
Case 4:19-cr-40003-KES Document 188 Filed 09/10/19 Page 2 of 11 PageID #: 425




 Defendant agree that this Plea Agreement is presented to the Court pursuant to

 Rule ll(c)(l)(B) of the Federal Rules of Criminal Procedure, which authorizes the

 United States to agree that it will recommend, or agree not to oppose, the

 Defendant's request that a       particular sentence or sentencing range         is

 appropriate or that a particular provision of the Sentencing Guidelines, or policy

 statement, or sentencing factor, does or does not apply. Such agreements and

 recommendations are not binding on the Court, and the Defendant may not

 withdraw his plea of guilty if the Court rejects them.

       C.    PLEA OF GUILTY TO CHARGES AND DISMISSAL OF OTHER

 CHARGE: The Defendant will plead guilty to Count 1 of the Second Superseding

 Indictment filed in this case, which charges the violation of21 U.S.C. §§ 84l(a)(l)

 and 846. The charge carries a mandatory minimum sentence of 15 years in

 prison and a maximum sentence of life in prison, a $20 million fine, or both, and

 a term of supervised release. The term of supervised release in this case is a

 minimum of 10 years and a maximum of life. If the Defendant is found by a

 preponderance of evidence to have violated a condition of supervised release , he

 may be incarcerated for an additional term of up to 5 years on any such

 revocation and placed on additional supervised release for any term up to life.

 There is a $100 assessment to the victims' assistance fund.

       The Defendant will also plead guilty to Count 3 of the Second Superseding

 Indictment filed in this case, which charges the violation of 18 U .S.C.

 §§ 1956(a)(l)(B)(i) and (h). The charge carries a maximum sentence of 20 y ears

 in prison, a $500,000 fine or twice the value of the property involved in the


                                         [2]
Case 4:19-cr-40003-KES Document 188 Filed 09/10/19 Page 3 of 11 PageID #: 426




 transaction, whichever is greater, or both imprisonment and a fine, and a period

 of supervised release of up to 3 years.       If the Defendant is found by a

 preponderance of evidence to have violated a condition of supervised release, he

 may be incarcerated for an additional term of up to 2 years on any such

 revocation. There is a $100 assessment to the victims' assistance fund.

       A civil penalty may also be imposed of not more than the greater of the

 value of the property, funds, or monetary instruments involved in the

 transaction, or $10,000.

       Upon acceptance of the plea by the Court and the imposition of sentence,

 this section shall be treated as a motion to dismiss Count 2 of the Second

 Superseding Indictment.

       D.    VIOLATION OF TERMS AND CONDITIONS:                  The Defendant

 acknowledges and understands that if he violates the terms of this Plea

 Agreement, engages in any further criminal activity, or fails to appear for

 sentencing, this Plea Agreement shall become voidable at the discretion of the

 United States and the Defendant will face the following consequences:

       (1)   All testimony and other information the Defendant has provided at

 any time to attorneys, employees, or law enforcement officers of the United

 States, to the Court, or to the federal grand jury may and will be used against

 him in any prosecution or proceeding.

       (2)   The United States will be entitled to reinstate previously dismissed

 charges and/ or pursue additional charges against the Defendant, and to use any




                                         [3]
Case 4:19-cr-40003-KES Document 188 Filed 09/10/19 Page 4 of 11 PageID #: 427




 information obtained directly or indirectly from him in those additional

 prosecutions.

       (3)   The United States will be released from any obligations, agreements,

 or restrictions imposed upon it under this Plea Agreement.

       E.    ACCEPTANCE OF RESPONSIBILITY:               The United States agrees

 that based upon the information known to it at this time, the Defendant is

 entitled to a two-level decrease in his offense level pursuant to U.S.S.G.

 § 3El. l(a), provided no evidence is disclosed in the presentence report which

 indicates the Defendant has not demonstrated a recognition and affirmative

 acceptance of personal responsibility for his criminal conduct, and further

 provided he:    (1) complies with the terms of this Plea Agreement; (2) testifies

 truthfully during the change of plea hearing; (3) participates truthfully with the

 Probation Office in the presentence investigation; (4) does not violate any

 conditions of pretrial detention or release after he signs this agreement; and

 (5) continues to exhibit conduct consistent with acceptance of responsibility.

 Both the United States and the Defendant otherwise reserve the right to present

 evidence and make argument regarding sentencing.

       F.    TIMELY ACCEPTANCE OF RESPONSIBILITY: The United States

 agrees that the Defendant has timely notified authorities of his intention to enter

 a plea of guilty thereby permitting the United States and the Court to allocate

 their resources efficiently. Therefore, if the offense level determined prior to the

 operation ofU.S.S.G. § 3El. l(a) is level 16 or greater and the Defendant qualifies

 for a two-level decrease under U.S.S.G. § 3El. l(a), this provision shall be treated


                                         [4]
Case 4:19-cr-40003-KES Document 188 Filed 09/10/19 Page 5 of 11 PageID #: 428




 at the sentencing hearing as a motion pursuant to U.S.S.G . § 3El.l(b) to

 decrease the offense level by one additional level.

       G.     GOVERNMENT'S RECOMMENDATION REGARDING SENTENCE-

 ANY SENTENCE WITHIN STATUTORY LIMITS:                  At the sentencing hearing,

 both the United States and the Defendant are free to recommend whatever

 sentence each feels is appropriate, within statutory limits, present evidence, and

 make arguments in support thereof.         The Defendant understands that any

 recommendation made by him or t~e United States is not binding on the Court.

 The Defendant further understands that he may not withdraw his plea of guilty

 if the Court rejects any recommendation.

       H.     SPECIAL ASSESSMENT: The Defendant agrees to remit to the U.S.

 Clerk of Court, 400 S. Phillips Ave., Sioux Falls, SD 57104, no later than two

 weeks prior to sentencing, a certified or cashier's check payable to the "U .S. Clerk

 of Court" in the amount of $200, in full satisfaction of the statutory costs

 pursuant to 18 U.S.C. § 3013.

       I.     MONETARY OBLIGATIONS - DEFENDANT'S ONGOING DUTY:

The Defendant agrees, if requested by the United States, to promptly return an

 executed Authorization to Release Financial Records and Documents, an

 executed Authorization to Release Tax Returns and Attachments, current

 earnings statements, copies of his W-2s and an executed Financial Statement.

The Defendant understands that this is an ongoing duty which begins upon

 execution of this plea agreement and continues until such time as payment of

 any financial obligation is remitted in full.


                                          [5]
Case 4:19-cr-40003-KES Document 188 Filed 09/10/19 Page 6 of 11 PageID #: 429




       The Defendant agrees to assist the United States in identifying, locating,

 returning, and transferring assets for use in payment of any financial obligations

 imposed as part of the sentence in this case. The Defendant expressly authorizes

 the United States Attorney's Office to obtain credit reports on him prior to

 judgment.

       The Defendant also agrees that if he is incarcerated, he will participate in

 the Bureau of Prisons' Inmate Financial Responsibility Program during any

 period of incarceration in order to pay any financial obligations ordered by the

 Court.     The Defendant's agreement to participate in the Inmate Financial

 Responsibility Program does not limit the United States' right to pursue

 collection from other available sources.     If there is no period of incarceration

 ordered, the Defendant agrees that payment of any financial obligations ordered

 by the Court shall be a condition of probation.

       J.      PRIOR CONVICTION FOR FELONY DRUG OFFENSE: The United

 States will file an Information and Notice of Intent to Seek Increased Punishment

 Based Upon Prior Conviction pursuant to 21 U.S.C. § 851(a). Said Information

 refers to a judgment filed in the Second Judicial Circuit Court, Minnehaha

 County, South Dakota, on or about August 5, 2013, for manufacturing a

 controlled substance.    The mandatory minimum and potential maximum

 sentence as a result of this filing are set forth in Section C of this agreement.

 The Defendant agrees that he was convicted of this offense and further agrees

 not to challenge the enhanced penalty based on this prior conviction.        If the

 Defendant executes this Plea Agreement, the United States agrees that it will not


                                        [6]
Case 4:19-cr-40003-KES Document 188 Filed 09/10/19 Page 7 of 11 PageID #: 430




 amend said Information or file a superseding Information to include any other

 felony drug convictions.

       K.     AGREEMENT TO FORFEIT PROPERTY: The Defendant agrees to

 forfeit to the United States pursuant to 21 U.S.C. § 853, any right, title, and

 interest he may have in any property constituting, and derived from, any

 proceeds obtained, directly or indirectly, as the result of such offense and any

 property used, and intended to be used, in any manner or part, to commit, and

 to facilitate the commission of, the offense, including, but not limited to, the

 following:

       (1)    Century Arms International, model RAS47, 7.62x39mm Russian
              caliber, semi-automatic AKM pattern rifle, bearing serial number
              RAS47082608;

       (2)    Maadi Company, model RPM, 7.62x39mm Russian caliber, semi-
              automatic AKM pattern rifle, bearing serial number CT00988;

       (3)    Remington Arms Company Incorporated, model 870 Express Super
              Magnum, 12 gauge, pump-action shotgun, bearing serial number
              D494784A;

       (4)    Unknown manufacturer, unknown model, 12 gauge, double-barrel
              shotgun, bearing possible serial number B9476;

       (5)    Remington Arms Company Incorporated, model 870 Wingmaster, 12
              gauge, pump-action shotgun, with an obliterated serial number; and

       (6)    Beretta USA Corporation, model BU9 Nano, 9xl 9mm Luger caliber,
              semi-automatic pistol, bearing serial number NU 1497 43

 (hereinafter referred to as "the property").   The Defend ant agrees to hold the

 United States, its agents, and employees harmless from any claims whatsoever

 in connection with the seizure or forfeiture of the property.




                                         [7]
Case 4:19-cr-40003-KES Document 188 Filed 09/10/19 Page 8 of 11 PageID #: 431




       The Defend ant further agrees to waive all interest in the property in any

 administrative or judicial forfeiture proceeding, whether criminal or civil, state

 or federal. The Defendant agrees to consent to the entry of orders of forfeiture

 for the property and waives the requirements of Federal Rules of Criminal

 Procedure 32.2 and 43(a) regarding notice of the forfeiture in the charging

 instrument, announcement of the forfeiture at sentencing, and incorporation of

 the forfeiture in the judgment.         The Defendant acknowledges that he

 understands that the forfeiture of the property is part of the sentence that may

 be imposed in this case and waives any failure by the Court to advise him of this,

 pursuant to Rule ll(b)(l)(J), at the time his guilty plea is accepted.

       The Defendant further agrees to waive all constitutional and statutory

challenges in any manner (including direct appeal, habeas corpus, or any other

 means) to any forfeiture carried out in accordance with this Plea Agreement on

 any grounds, including that the forfeiture constitutes an excessive fine or

 punishment. The Defendant agrees to take all steps necessary to pass clear title

 to the property to the United States, including, but not limited to, surrender of

 title, the signing of a consent decree, stipulating to facts regarding the transfer

and basis for the forfeiture, executing deed or title transfers, and signing any

other documents necessary to effectuate such transfers.

       L.    BASIS FOR PLEA OF GUILTY:            The Defendant agrees that the

 statement of facts, signed by the parties and incorporated herein by this

 reference, provides the basis for his guilty plea in this case, and is a true and

 accurate statement of his actions or omissions with regard to the charges to


                                         [8]
Case 4:19-cr-40003-KES Document 188 Filed 09/10/19 Page 9 of 11 PageID #: 432




 which he is entering a plea, and that the Court may rely thereon in determining

 the basis for his plea of guilty as provided for in this Plea Agreement.

       M.    WAIVER OF SPEEDY TRIAL: The Defendant agrees to waive any

 rights to a speedy trial under either the United States constitution or the Speedy

Trial Act. This waiver is necessary so that the Court will have the benefit of all

 relevant information at sentencing.

       N.    PARTIES BOUND:        It is further understood and agreed that this

agreement is limited to the United States Attorney's Office for the District of

South Dakota, and that this agreement cannot and does not bind other federal,

state, or local prosecuting authorities.

       0.    SCOPE OF AGREEMENT:                 This agreement shall include any

attachments, exhibits or supplements. designated by the parties.        It is further

understood and agreed that no additional promises, agreements, or conditions

have been entered into other than those set forth in this agreement, and this

agreement supersedes any earlier or other understanding or agreement.

       P.    WAIVER OF DEFENSES AND APPEAL RIGHTS:                  The Defendant

here by waives all defenses and his right to appeal any non-jurisdictional issues.

The parties agree that excluded from this waiver is the Defendant's right to

appeal any decision by the Court to depart upward pursuant to the sentencing

guidelines as well as the length of his sentence for a determination of its

substantive reasonableness should the Court impose an upward departure or

an upward variance pursuant to 18 U.S.C. § 3553(a).




                                           l9)
Case 4:19-cr-40003-KES Document 188 Filed 09/10/19 Page 10 of 11 PageID #: 433




                     SUPPLEMENT T O PLEA AGREEMENT

       The United States will file a Supplement to Plea Agreement which is

 required to be filed in every case in compliance with the Court's Standing Order.




                                       [10]
Case 4:19-cr-40003-KES Document 188 Filed 09/10/19 Page 11 of 11 PageID #: 434




                                    RONALD A. PARSONS, JR.
                                    United States Attorney




                                    Assistant United States Attorney
                                    P.O. Box 2638
                                    Sioux Falls, SD 57101-2638
                                    Telephone: (605)357-2361
                                    Facsimile: (605)330-4410
                                    E-Mail: jennifer.mammenga@usdoj.gov


 APPROVED:
 RONALD A. PARSONS, JR.
 United States Attorney
 By:


~~
 DENNIS R. HOLMES
 Chief, Criminal Division




 Date




 Date
                                    Attorney for Defendant




                                     [ 11]
